Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	The following Office action is in response to communications filed on 3/18/2021.  Claims 1-2 and 4-19 are currently pending within this application.

Information Disclosure Statement
2.	The information disclosure statement(s) filed on 3/18/2021 is/are in compliance with the provisions of 37 CFR 1.97, and has/have been considered and a copy/copies is/are enclosed with this Office action.

Response to Arguments
3.	Applicant’s arguments regarding the claims have been fully considered but they are moot in view of new ground(s) of rejection necessitated by Applicant’s amendments to the previously pending claims.
	It is also noted that the Applicant argues that the Sloan reference simulates intended/wanted effects as opposed to unwanted effects as is being claimed.  The claims have not defined the scope of what is considered to be a “wanted” effect versus an “unwanted” effect making the limitation of an “unwanted effect” subjective in nature.  Claim 8 defines a list of effects that are imparted on an image in order to satisfy the requirements for the “unwanted effect”, but all that is surmised from that list is that the 
	Also, the Applicant argues that within the Sloan reference the simulated images are not included to enlarge a training set suffering from efficiency issues of generating sufficient training data.  The current claim limitations require the “one or more augmented images” to examine a specimen using a deep neural network.  Within Sloan, the simulated image of a specimen (generator output 44) is used in conjunction with a real image of the specimen (45) by a deep learning network (discriminator 46), thereby meeting the claimed requirements since there are no specific details as to the make-up of the deep neural network required nor a further explanation as to what examination procedures are taking place in view of the augmented images within the training set which includes the “one or more augmented images”.      

Claim Rejections – 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-2 and 5-19 are rejected under 35 U.S.C 103 as being unpatentable over Sloan (US PGPub 2018/0336677) [hereafter Sloan] in view of Longo (US PGPub 2011/0110578) [hereafter Longo].

6.	As to claim 1, Sloan discloses a method (as shown in Figures 4 and 7) of generating a training set for examination of a specimen, the method executed by a computer (apparatus 10 as shown in Figure 1) and comprising obtaining a simulation model (modules implemented by simulator 32) configured to simulate an unwanted effect (such as increased/decreased intensity values, contrast value, signal-to-noise ratio, resolution, sharpness, feature definition) of a physical process (performing T2-weighted imaging) of the specimen on fabrication process (FP) images (real world image 41), wherein the simulation is based on values of parameters of the physical process, applying the simulation model to an image to be augmented (real world image 41) for the training set to generate one or more augmented images (simulated image 44) corresponding to one or more different values of the parameters of the physical process, and including the generated one or more augmented images in the training set usable for examination of the specimen using a deep neural network (such as discriminator 46) (Paragraphs 0025-0026, 0028, 0033-0034, 0036-0039, 0041-0047, 0050-0057, 0061, 0063, 0065-0067, 0076, 0088-0096). 
	It is however noted that Sloan fails to particularly disclose simulating an unwanted effect of a physical process of a semiconductor specimen.
	On the other hand, Longo discloses obtaining a simulation model (model of optical system 22) configured to simulate an unwanted effect (defect, noise, aberration, defocusing) of a physical process of a semiconductor specimen on FP images where the simulation is based on values of parameters of the physical process (Paragraphs 0026, 0029, 0030, 0035-0036, 0042-0043, 0051-0052). 


7.	As to claim 2, Sloan discloses the training set (simulated image) is usable for at least one examination process selected from the group comprising: automated defect review, automated defect classification, automated navigation during the examination, automated segmentation of FP images, and automated metrology based on FP images (Paragraphs 0057, 0061-0063, 0067, 0076, the discriminator automatically segments the FP images into real and simulated using the simulated image).
	Also, Longo discloses the training set (calculated image) is usable for at least one examination process selected from the group comprising: automated defect review, automated defect classification, automated navigation during the examination, 

8.	As to claim 5, Sloan discloses the image to be augmented is selected from the group comprising a "real world" image, synthetic image and previously augmented images usable in the training set (Paragraphs 0036, 0045). 

9.	As to claim 6, Sloan discloses the simulation model is a parametric model or an estimated model of a respective simulating effect of the physical process (Paragraphs 0037-0041, 0047, 0076).

10.	As to claim 7, Sloan discloses the generated augmented images in the training set are weighted when included in the training set (Paragraphs 0033, 0047, 0051, 0054-0055).

11.	As to claim 8, Sloan discloses the unwanted effect of the physical process is selected from the group comprising noise, Grey Level (GL) calibration between tools, focusing errors, color variation, charging, vibration and quad detectors miscalibration (Paragraphs 0037-0038).
	Also, Longo discloses the unwanted effect of the physical process is selected from the group comprising noise, Grey Level (GL) calibration between tools, focusing errors, color variation, charging, vibration and quad detectors miscalibration (Paragraphs 0035-0036, 0051).

12.	As to claim 9, Sloan discloses the generated one or more augmented images are included into the training set in association with a ground truth data (real image 45) (Paragraphs 0045-0046, 0067, 0093-0094). 

13.	As to claim 10, Sloan discloses the one or more augmented images are generated by applying the simulation model together with design data (registration data) (Paragraphs 0033, 0086, 0088, 0092-0102). 

14.	As to claims 11-19, the Sloan reference discloses all claimed subject matter as explained with respect to the above citations/explanations of claims 1-2 and 5-10.

15.	Claim 4 is rejected under 35 U.S.C 103 as being unpatentable over Sloan (US PGPub 2018/0336677) [hereafter Sloan] and Longo (US PGPub 2011/0110578) [hereafter Longo], as applied to claim 1, and in further view of Su (US PGPub 2009/0024967) [hereafter Su].

16.	As to claim 4, it is noted that the combination of Sloan and Longo fails to particularly disclose the FP images are scanning electron microscope (SEM) images. 
	On the other hand, Su discloses a method of generating a training set for examination of a semiconductor specimen that includes obtaining a simulation model associated with simulating an effect of a physical process on a fabrication process 
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to include capturing FP images as SEM images as taught by Su with the method of Sloan and Longo because the cited prior art are directed towards generating a training set for examination of a semiconductor specimen that includes obtaining a simulation model associated with simulating an effect of a physical process on a fabrication process images and because the claimed limitations are fully disclosed within the cited prior art references and would yield predictable results of enabling the method of Sloan to operate on real world images captured with a scanning electron microscope that image various specimens.

Conclusion
17.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S OSINSKI whose telephone number is (571)270-3949.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



MO
/MICHAEL S OSINSKI/Primary Examiner, Art Unit 2664